Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 8, and 22 in “Claims - 01/28/2021” have been acknowledged. 
This office action considers claims 1-10 and 21-30 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 01/28/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 8 and 22 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 4, 7, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 20170243760 A1 – hereinafter Chao) in view of Basker et al., of record (US 8455313 B1 – hereinafter Basker).
(Re Claim 1) Chao teaches a semiconductor structure (see the entire document; Figs. 3-10; specifically, ([0033]-[0050]), and as cited below), comprising:

    PNG
    media_image1.png
    264
    460
    media_image1.png
    Greyscale

Chao – Fig. 10
a semiconductor fin (20; Fig. 3; [0033]) disposed over a substrate (10), wherein the semiconductor fin includes a channel region (“the upper part of the fin structure 20 may be referred to as a channel region” – [0036]) and a source/drain region (region where 60 is formed; Fig. 10; [0050]), the channel region having a top surface facing away from the substrate (top 60 away from 10);
a gate structure (40; 6B; [0041]) disposed over the channel region of the semiconductor fin, wherein the gate structure includes a gate spacer (48; [0046]) and a gate stack (comprising {44, 42}), wherein the gate stack includes a gate dielectric layer (42; [0044]) directly contacting the top surface of the channel region (shown in Fig. 6B);
60; Fig. 10) disposed over the source/drain region of the semiconductor fin.
But, Chao as applied above does not expressly disclose a fin top hard mask vertically interposed between the gate spacer and the semiconductor fin, wherein the fin top hard mask includes a dielectric layer, and wherein a sidewall of the fin top hard mask directly contacts the gate stack, and another sidewall of the fin top hard mask directly contacts the source/drain structure.
However, Basker teaches a fin top hard mask (104 shown in Fig. 1, Fig. 6) vertically interposed between the gate spacer and the semiconductor fin (104 is between 106 and fin), wherein the fin top hard mask includes a dielectric layer (“As shown in FIG. 2, a hardmask (dielectric) layer 104 is formed on the silicon layer 111” – Col. 3, lines 18-19), and wherein a sidewall of the fin top hard mask directly contacts the gate stack (104 under gate – see Fig. 5), and another sidewall of the fin top hard mask directly contacts the source/drain structure (104 under gate contacts source/drain – see Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Basker with Chao structure.
The ordinary artisan would have been motivated to integrate Basker into Chao structure in the manner set forth above for, at least, this integration will enable one skilled in the art to use a well-known method of using a hard mask on semiconductor fin 
(Re Claim 2) The combination of Chao and Basker teaches the semiconductor structure of claim 1, wherein the gate stack (Basker 102) is disposed in a trench (Basker trench where 102 & 106 reside – see Fig. 6) defined by a sidewall of the gate spacer (106), a sidewall of the fin top hard mask, and a top surface of the semiconductor fin in the channel region (Basker See Fig. 6).
(Re Claim 4) The combination of Chao and Basker teaches claim 1 from which claim 4 depends. Basker also teaches a first gate spacer (106 Fig. 1) and second spacer (109) that are made of different material (see Col. 3, lines 3-9 – 106 formed of SiN and 109 formed of SiO2).
But, the combination does not expressly disclose the first spacer formed of SiCN and second spacer formed of SiN and a concentration of carbon (C) in SiCN in the fin top hard mask is different from a concentration of C in SiCN in the first layer of the gate spacer.
However, the examiner takes an official notice (per MPEP 2144.03) that forming a first spacer formed of SiCN and a second spacer formed of SiN and a concentration of carbon (C) in SiCN in the fin top hard mask is different from a concentration of C in SiCN in the first layer of the gate spacer is common and well known in the art, in order to inter alia easily modify operation parameters.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of what is Basker by forming a first spacer formed of SiCN and a second spacer formed of SiN and a concentration of carbon (C) in SiCN in the fin top hard mask is different from a concentration of C in SiCN in the first layer of the gate spacer is common and well known in the art, in order to inter alia easily modify operation parameters.
The ordinary artisan would have been motivated to modify Basker in the manner set forth above for at least the purpose of utilizing known method steps to ensure successful fabrication of a finfet device.
Examiner’s note: Examiner had taken an official notice for this limitation which was not traversed by Applicant. Therefore, the common knowledge or well-known in the art statement in “Non-Final Rejection - 11/23/2020” is taken to be admitted prior art for this office action.
	(Re Claim 7) The combination of Chao and Basker teaches the semiconductor structure of claim 1, wherein the fin top hard mask includes edges aligned with edges of the gate spacer (Basker Edge of 106 is aligned with edge of gate spacer 106 in Fig. 6).

(Re Claim 25) Chao teaches a semiconductor structure (see the entire document; Figs. 3-10; specifically, ([0033]-[0050]), and as cited below), comprising:
a fin structure (20; Fig. 3; [0033]) disposed over a substrate (10), the fin structure having a first sidewall and an opposing second sidewall and a top surface extending from the first sidewall to the second sidewall (shown in Fig. 6B);
40; 6B; [0041]) disposed over the fin structure, the gate structure including a gate dielectric layer (42) and a gate electrode (44) disposed over the gate dielectric layer.
But, Chao as applied above does not expressly disclose a fin top hard mask disposed on the fin structure and interfacing with a first sidewall of the gate dielectric layer and the top surface of the fin structure; and a gate spacer disposed on the gate structure and interfacing with the first sidewall of the gate dielectric layer and the fin top hard mask.
However, Basker teaches a fin top hard mask (104 shown in Fig. 1, Fig. 6) disposed on the fin structure and interfacing with a first sidewall of the gate dielectric layer and the top surface of the fin structure; and a gate spacer disposed on the gate structure and interfacing with the first sidewall of the gate dielectric layer and the fin top hard mask (see Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Basker with Chao structure.
The ordinary artisan would have been motivated to integrate Basker into Chao structure in the manner set forth above for, at least, this integration will enable one skilled in the art to use a well-known method of using a hard mask on semiconductor fin to form FINFET structures to fabricate a functional FINFET device. Using of hard mask will prevent damage to subsequently formed structures.
Re Claim 26) The combination of Chao and Basker teaches the device of claim 25, further comprising a source/drain feature (Basker 214; Fig. 7) disposed on the top surface of the fin structure and interfacing with the fin top hard mask.
(Re Claim 27) The combination of Chao and Basker teaches the device of claim 25, wherein the fin top hard mask (104 in Fig. 6) has a top surface that is substantially parallel with the top surface of the fin structure, and wherein the entire top surface of the fin top hard mask is covered by the gate spacer (Basker Fig. 6).
(Re Claim 28) The combination of Chao and Basker teaches the device of claim 27, wherein the gate spacer is formed of a first gate spacer layer and a second gate spacer layer (Basker spacers 106 and 109 in Fig. 9).
(Re Claim 29) The combination of Chao and Basker teaches the device of claim 25, wherein the fin top hard mask is disposed directly on the top surface of the fin structure without extending along either the first or second sidewalls of the fin structure (Basker Fig. 6).
(Re Claim 30) The combination of Chao and Basker teaches the device of claim 25, wherein the fin top hard mask is formed of a high-k dielectric material (Basker “The gate stack includes a high-K dielectric layer and a metal gate” – Col. 1, lines 42-43,  also see Fig. 6) and the gate dielectric layer is formed of a different material than the fin top hard mask (104 is formed of dielectric – “The finFET device 100 includes a gate stack 102 disposed on a hardmask 104 (i.e., dielectric)” – Col. 2, lines 60-61 and gate dielectric is formed of high-k material - Col. 1, lines 42-43).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Basker and in view of Xu, of record (US 9935195 B1 – hereinafter Xu).
(Re Claim 3) The combination of Chao and Basker teaches claim 1 from which claim 3 depends.
	But, the combination is silent about the fin top hard mask having a different etching resistivity than the gate spacer material.
	In analogous art, Xu (since both Basker and Xu teach finfet devices) teaches selectively etching hardmask that does not affect the fin or spacers (see Fig. 15; Col. 6, line 60 – Col. 7, line 4). In other words, etching resistivity of the hardmask and the spacers are different.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Xu with that of chao and Basker.
The ordinary artisan would have been motivated to integrate Xu into Chao and Basker structure in the manner set forth above for, at least, this integration will enable selective etching of fins without any etching effect on adjacent spacers.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Basker and in further view of Kim et al., of record (US 8664064 B2 – hereinafter Kim).
(Re Claim 5) The combination of Chao and Basker teaches claim 1 from which claim 5 depends.

	In analogous art, Kim (since both Basker and Kim teach finfet devices) teaches width of fin top and the width of the gate spacer is equal (“a width of the gate spacer is at least substantially equal to a width of the active fin” – claim 6).	
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Kim with that of Chao and Basker.
The ordinary artisan would have been motivated to integrate Kim into Chao and Basker structure in the manner set forth above for, at least, this integration will enable forming of finfet devices to with specific characteristics that are required for the device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chao and Basker in view of Song, of record (US 20140252474 A1 – hereinafter Song).
(Re Claim 6) The combination of Chao and Basker teaches claim 1 from which claim 6 depends.
	But, the combination does not expressly teach wherein a ratio of a thickness of the fin top hard mask to a height of the semiconductor fin is about 5% to about 10%.
	In analogous art, Song teaches having a mask that is shorter than fins (see Fig. 11 where1104 is much shorter than fin 1202).
Song with that of Chao and Basker to have hardmask thickness to be about 5% to about 10% of the fin height.
The ordinary artisan would have been motivated to integrate Song into Chao and Basker structure in the manner set forth above for, at least, this integration will enable forming fins with masks height much smaller. This integration will help with improved etch rate since the hardmask is much smaller.

Claims 8-10, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Basker and in further view of Kim.
(Re Claim 8) Chao teaches a semiconductor structure (see the entire document; Figs. 3-10; specifically, ([0033]-[0050]), and as cited below), comprising:
a semiconductor fin (20; Fig. 3; [0033]) disposed over a substrate (10), wherein the semiconductor fin includes a channel region (“the upper part of the fin structure 20 may be referred to as a channel region” – [0036]) and a source/drain region (region where 60 is formed; Fig. 10; [0050]), the channel region having a top surface facing away  from the substrate (top 60 away from 10);
a gate structure (40; 6B; [0041]) disposed over the substrate and over the semiconductor fin, wherein the gate structure includes a gate stack (comprising {44, 42}) and a spacer (48; [0046]) disposed along a sidewall of the gate stack, wherein the gate stack includes a gate dielectric layer (42; [0044]) disposed directly on the top surface of the channel region of the semiconductor fin (shown in Fig. 6B).
Chao as applied above does not expressly disclose a fin top hard mask disposed below the spacer and above the semiconductor fin, wherein the fin top hard mask comprises a dielectric material, and a width of the fin top hard mask is equal to a width of the spacer; and a cladding source/drain structure disposed over the source/drain region of the semiconductor fin, wherein the cladding source/drain structure and the gate stack contact sidewalls of the fin top hard mask. 
However, in a related art, Basker teaches a fin top hard mask (104 shown in Fig. 1, Fig. 6) disposed below the spacer and above the semiconductor fin, wherein the fin top hard mask comprises a dielectric material (“As shown in FIG. 2, a hardmask (dielectric) layer 104 is formed on the silicon layer 111” – Col. 3, lines 18-19), and a cladding source/drain structure disposed over the source/drain region of the semiconductor fin, wherein the cladding source/drain structure (Fig. 7) and the gate stack contact sidewalls of the fin top hard mask (gate stack contacts sidewall of 104 as shown in Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Basker with Chao structure.
The ordinary artisan would have been motivated to integrate Basker into Chao structure in the manner set forth above for, at least, this integration will enable one skilled in the art to use a well-known method of using a hard mask on semiconductor fin to form FINFET structures to fabricate a functional FINFET device. Using of hard mask will prevent damage to subsequently formed structures.
Chao and Basker does not expressly disclose the width of fin top hard mask and the width of the gate spacer is equal.
In analogous art, Kim teaches width of fin top and the width of the gate spacer is equal (“a width of the gate spacer is at least substantially equal to a width of the active fin” – claim 6).	
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Kim with that of Chao and Basker.
The ordinary artisan would have been motivated to integrate Kim into Chao and Basker structure in the manner set forth above for, at least, this integration will enable forming of finfet devices to with specific characteristics that are required for the device.
(Re Claim 9) Combination of Chao, Basker and Kim teaches the semiconductor structure of claim 8, wherein the fin top hard mask is free from a sidewall of the semiconductor fin and edges of the fin top hard mask are aligned with edges of the spacer (Basker Edge of 106 is aligned with edge of gate spacer 106 in Fig. 6).
(Re Claim 10) Combination of Chao, Basker and Kim teaches the semiconductor structure of claim 8, wherein the cladding source/drain structure comprises an epitaxial source/drain feature cladding the source/drain region of the semiconductor fin and a silicide layer surrounding the epitaxial source/drain feature (Barker see Col. 3, line 40 – Col. 4, line 16 for formation of source/drain region and silicide).
(Re Claim 21) Combination of Chao, Basker and Kim teaches the semiconductor structure of claim 8, wherein the fin top hard mask interfaces with a top Barker See Fig. 6) such that the fin top hard mask prevents the spacer from interfacing with the top surface of the semiconductor fin (Since spacer 104 is not removed from the portion that is under the spacer 106, spacer does not interface with fin directly).
(Re Claim 22) Combination of Chao, Basker and Kim teaches the semiconductor structure of claim 8, wherein the gate stack includes a gate dielectric layer that interfaces with the fin top hard mask (Barker “The gate stack includes a high-K dielectric layer and a metal gate” – Col. 1, lines 42-43,  also see Fig. 6).
(Re Claim 23) Combination of Chao, Basker and Kim teaches wherein the spacer includes a first spacer layer formed of a first material and a second spacer layer formed a second material that is different than the first material (“the gate spacers 106 are formed of one or more layers of silicon nitride (SiN) and/or silicon oxide (SiO.sub.2). Additionally, dummy spacers 109 are formed on the vertical sidewalls of the gate spacers 106. In this embodiment, the gate spacers 106 are formed of silicon nitride (SiN) or silicon oxide (SiO.sub.x), and the dummy spacers 109 are formed of silicon dioxide (SiO.sub.2).” – Basker Col. 3, lines 3-8).
(Re Claim 24) Combination of Chao, Basker and Kim teaches the semiconductor structure of claim 23, wherein both the first spacer layer and the second spacer layer interface with the fin top hard mask (Barker hardmask 104 interfaces with both 106 and 109 since 104 from under the gate stack is not removed – see Figs. 1, 4-5).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 8, 2021